Order entered September 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01700-CV

                            ORCA ASSETS, G.P., L.L.C., Appellant

                                                  V.

                    JPMORGAN CHASE BANK, N.A., ET AL., Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-05303

                                             ORDER
       We GRANT appellant’s September 12, 2014 unopposed motion for an extension of time

to file a reply brief. Appellant shall file its reply brief on or before October 22, 2014.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE